DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 6 and 12-20 are cancelled. Claims 1, 9 and 11 are amended, wherein claim 1 is independent claims. Claims 1-5 and 7-11 are currently examined on the merits.
Allowable Claims
Claims 1-5 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Shiomi et al (US 20010000864 A1, “Shiomi”) teaches a method, but does not teach, disclose or reasonably suggest that “…rotating the reaction cell inside the quartz vacuum chamber during growth process of a semiconductor crystal … wherein a water cooled chamber base is disposed above the reaction cell when the reaction cell is positioned below the quartz vacuum chamber, wherein the base plate is attached to a seal adapter to comprise a ferrofluidic seal, wherein the rotating of the reaction cell includes the seal adapter, comprising the ferrofluidic seal, rotating the reaction cell during the growth process after the reaction cell is moved through the water cooled chamber base to inside the quartz vacuum chamber.” as recited in claim 1. Claims 2-5 and 7-11 are allowable because they depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUA QI/Primary Examiner, Art Unit 1714